Exhibit 10.22

 

Voluntary Deferred Compensation Plan

 

At its August 7, 2002 meeting, the Compensation Committee of the Board reviewed
and agreed to, in principle, a recommendation regarding a voluntary deferred
compensation plan.  The recommendation was as follows:

 

“Create a non-qualified deferred compensation program that allows for the
deferral of base salary, short-term incentives, and/or long-term incentive
values.”

 

The recommended plan provisions are summarized below:

 

PROVISION

 

DETAILS

 

COMMENTS

Effective Date

 

November 9, 2002

 

 

Plan Objective

 

To provide eligible participants the opportunity to accumulate wealth for
retirement through increased ability to defer compensation on a tax-favorable
basis over and above qualified plan limits

 

 

Eligibility

 

All approved Executives (Approximately 120)

 

 

Plan Year

 

Calendar Year

 

 

Deferrals

 

Amounts elected annually by participants


Up to 50% of Base Salary (in 5% increments)


Up to 100% of Annual Cash Incentive Awards (in 5% increments)


Up to 100% of Emergence / Retention Awards (in 5% increments)


Minimum deferral must be $5,000 per year

 

Cash payouts under the performance unit plans will not be eligible for deferrals

Deferral Elections

 

Deferral elections must be made prior to the beginning of a calendar year
regarding deferrals of salary and incentive payments payable during the coming
year

 

Elections to defer January 2003 emergence incentives and/or March 2003 and
September 2003 retention incentives should be made ASAP

Years of Service/Vesting

 

Participants will be 100% vested in all deferrals

 

 

Account Crediting

 

Deferrals are credited with an interest rate equal to Moody’s  August long-term
corporate bond yield average (Aaa, Aa, A, Baa) based on bonds with maturities 20
years and above,  adjusted annually on a predetermined date

 

Moody’s long-term corporate bond yield average for the month of August was 7.06%

Forms of Payment

 

Lump sum or


Five-, Ten- or Fifteen-year installments (for balances of at least $50,000)


Election made with first deferral, may change any time but effective only if
made at least 12 months before retirement, termination, death or disability

 

Valued at termination

Funding

 

Benefits will not be funded and no trust will be established Individual,
notional accounts established and maintained by the company (or third party
administrator)

 

 

 

--------------------------------------------------------------------------------